Citation Nr: 1037078	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-23 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for right knee disorder.

2.  Entitlement to service connection for left ankle disorder.

3.  Entitlement to service connection for bilateral leg disorder.

4.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a left knee 
disorder.

5.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a right ankle 
disorder.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to December 
1963.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 2006 rating decision by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Augusta, Maine.  The case 
was certified to the Board by the Baltimore, Maryland RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is incarcerated, and the RO was aware of that fact 
throughout the adjudication of his claim.  After initial review 
of the appeal, the Board concludes the Veteran has not received 
full due process, see 38 C.F.R. § 3.103(c) (2009), and that the 
RO failed to comply with VA's duty to assist him with his claim.  
See 38 C.F.R. § 3.159(c) (2009).  The Veteran further asserted in 
his substantive appeal, and in written submissions associated 
with the earlier iteration of his claims, that he is 
"illiterate" though the Board notes he signed all of his 
correspondence.  In any event, he asked the RO to assist him with 
filling out VA Form 21-4142, etc.

Service treatment records note treatment of both ankles and the 
left knee during active service.  During the adjudication of the 
Veteran's August 2000 claim, the RO arranged for an examination, 
but took no steps to tailor the VA process to the fact the 
Veteran was incarcerated, and then denied the original claims.  
In response to the Veteran's April 2005 claims and petition to 
reopen the right ankle and left knee claims, the RO did not even 
attempt to arrange an examination.

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), VA is obliged to provide 
an examination when the record contains competent evidence that: 
1) the claimant has a current disability or signs and symptoms of 
a current disability; 2) the record indicates that the disability 
or signs and symptoms of disability may be associated with active 
service; and, 3) the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  (Emphasis added).  The threshold for the duty to get 
an examination is rather low.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The Board finds the examination requirement was 
triggered.

The Veteran also requested a hearing via telephone conference, 
but the RO denied it.  A June 2010 RO letter informed the Veteran 
he had to opt either for a personal or video hearing, or waive 
those options, and submit all of his evidence in writing.  The 
letter cited VA Manual M21-1, Part IV, Chapter 35 for its 
position.  The Board has found no current provision in effect.  
M21-MR,  Part I, Chapter 4, echoes 38 C.F.R. § 3.103(c) (2009).  
It states that VA essentially controls all options for local 
hearings, yet M21-MR does not preclude a telephone conference 
hearing for an incarcerated veteran.  Indeed, M21-MR specifically 
states that exceptions to the requirement of personal appearance 
may be made for incarcerated claimants.

VA's duty to assist incarcerated veterans requires it to tailor 
its assistance to meet the peculiar circumstances of confinement, 
as such individuals are entitled to the same care and 
consideration given to their fellow veterans.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185 
(1995).

The Veteran also requests representation.  The RO informed him on 
repeat occasions how he might select a representative from a 
Veterans Service Organization, but more extensive explanation may 
be order in light of the Veteran's claimed semi-literacy.  Out of 
an abundance of caution, a comprehensive VCAA notice also should 
be provided while the appeal is on remand.

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a supplemental 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that reiterates the 
required notice and assistance elements of 
38 C.F.R. § 3.159(b)(1) (2009), and includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims on 
appeal, as outlined in Dingess v. Nicholson, 
19 Vet. App. 473 (2006); as well as Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

2.  After the above is complete, or as part of 
the supplemental VCAA notice letter, the 
AMC/RO should contact the Veteran and obtain 
the names, addresses, and approximate dates of 
treatment of all health care providers, VA and 
non-VA, who have treated the Veteran for knee, 
ankle and/or leg disorders since service 
discharge.  After the Veteran has signed the 
appropriate releases, any records not already 
in the claims file should be obtained and 
associated with the claims folder.  In light 
of the Veteran's claimed literacy problems, 
the RO shall request that Maryland State 
Correction officials assist the Veteran in 
completing any necessary forms.  All attempts 
to procure records should be documented in the 
file.  If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to that 
effect should be inserted in the file.  The 
Veteran and any representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those records 
for VA review.

3.  In light of the Veteran's claimed 
illiteracy, the AMC/RO will assist the Veteran 
in obtaining representation, to include 
representation by a veterans service 
organization.  All efforts to comply with this 
directive will be documented and included in 
the claims file.

4.  After the above is complete, the AMC/RO 
will take appropriate action, to include 
coordination with the State of Maryland 
Corrections officials,  to arrange a telephone 
conference hearing.  If the hearing is not 
held, all efforts to arrange the hearing shall 
be documented and included in the claims file.

5.  After the above is complete, the AMC/RO 
shall take whatever actions are necessary to 
arrange a VA examination of the Veteran for 
his left ankle disorder.  If the Veteran's 
testimony at the hearing, or written 
submissions, provides credible lay testimony 
that triggers the need for an examination 
under the McClendon test.  The examination 
will also address the etiology of any 
diagnosed knee, ankle, and/or leg disorder, to 
include addressing whether the disorder is at 
least as likely related to the appellant's 
service.  See Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007).  A complete rationale 
must be provided for any opinion offered.

The AMC/RO shall coordinate with the Veterans 
Health Administration (VHA) in scheduling an 
examination.  The AMC/RO and VHA shall 
consider all options to provide the Veteran an 
examination, to include asking a qualified 
corrections physician to conduct the 
examination, and a fee-basis examination.  
Budgetary considerations are not a valid 
reason for refusing to provide an examiner to 
conduct the examination.  

6.  Thereafter, the AMC/RO must review the 
claims file and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, has been 
conducted and completed in full.  The AMC/RO 
should review the examination report to ensure 
that it is in complete compliance with the 
directives of this REMAND.  If the report is 
deficient in any manner, AMC/RO must implement 
corrective procedures at once.

7.  Then review the Veteran's claims in light 
of the additional evidence obtained.  If any 
claim is not granted to his satisfaction, send 
him and any representative a supplemental 
statement of the case and give them a 
reasonable opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The case should thereafter be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise notified.  
VA will notify him if further action is required on his part.  He 
has the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


